DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed features of “A method comprising: receiving, by a network device, a request for an application service; analyzing, by the network device, information pertaining to a satellite network and a radio access network; selecting, by the network device based on the analyzing, at least one of an uplink connection or a downlink connection; and configuring, by the network device, the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 1, “A network device comprising: a processor configured to: receive a request for an application service; analyze information pertaining to a satellite network and a radio access network; select, based on the analysis, at least one of an uplink connection or a downlink connection; and configure the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 9, and “A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the processor to: receive a request for an application service; analyze information pertaining to a satellite network and a radio access network; select, based on the analysis, at least one of an uplink connection or a downlink connection; and configure the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 17, each does not have support of proper antecedent basis from the original specification.  
 	To be more specific, to the best of the examiner’s knowledge and understanding, the descriptions of Figures 5A and 5B (i.e. paragraphs [0062]-[0072]) are the closest to the claimed invention.  However, there is nowhere in these paragraphs that described the above claimed features recited in claims 1, 9 and 17.
Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed features of “A method comprising: receiving, by a network device, a request for an application service; analyzing, by the network device, information pertaining to a satellite network and a radio access network; selecting, by the network device based on the analyzing, at least one of an uplink connection or a downlink connection; and configuring, by the network device, the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 1, “A network device comprising: a processor configured to: receive a request for an application service; analyze information pertaining to a satellite network and a radio access network; select, based on the analysis, at least one of an uplink connection or a downlink connection; and configure the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 9, and “A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the processor to: receive a request for an application service; analyze information pertaining to a satellite network and a radio access network; select, based on the analysis, at least one of an uplink connection or a downlink connection; and configure the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service.” as recited in claim 17, contain subject matter which was not described in the original specification.
 	To be more specific, according to paragraphs [0064]-[0066] in the original specification, it is the cell-satellite manager 119 first determines whether the request pertains to an uplink connection, a downlink connection, or both based on the request, the application service, and/or other information (block 510, paragraph [0064]).  The cell-satellite manager 119 then analyzes network information and/or satellite information (block 515, paragraph [0065]).  The cell-satellite manager 119 then determines whether the uplink and/or the downlink is (to be) supported by a terrestrial only connection/route, a satellite connection/route, or both terrestrial and satellite connections/routes based on the analysis of the network information and request (blocks 520 & 525, paragraph [0066]).  However, none of the above paragraphs are directed to the claimed features as recited in claims 1, 9 and 17.
 	Claims 2-8, 10-16, 18-20 are rejected for depending on claims 1, 9 and 17, respectively.
In view of the objection to the specification, and the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose once the above objection and rejections are resolved.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.  
 	In the remarks, regarding the objection to the specification, the applicants merely presented the support of first step of “receiving, by a network device, a request for an application service” in independent claim 1, which is based on Figs 2, 5A and paragraphs [0039] & [0063].  However, the applicants failed to present the support for the remaining steps of “analyzing, by the network device, information pertaining to a satellite network and a radio access network”, “selecting, by the network device based on the analyzing, at least one of an uplink connection or a downlink connection”, and “configuring, by the network device, the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service” as recited in claim 1.  To be more specific, according to Fig. 5A, and its description in paragraphs [0063]-[0066], it is whether the request pertains to an uplink connection, a downlink connection, or both is determined first (step 510), then the network and/or satellite information is analyzed (step 515), and then an uplink connection, a downlink connection or both are selected (the arrows below step 515), which are completely different from the claimed steps of “analyzing, by the network device, information pertaining to a satellite network and a radio access network”, “selecting, by the network device based on the analyzing, at least one of an uplink connection or a downlink connection”.  Furthermore, the final step of “configuring, by the network device, the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service” could not be found in any part of the original specification.
 	Regarding the rejection of claims 9-16 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, that purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision, the applicants merely argued that the disclosure describes a processor that may perform a process or a function, among other things, and referred to Fig. 4 and paragraphs [0051]-[0061] for the support.  The examiner respectfully disagrees since the applicants still fail to recite a combination of elements as required by that statutory provision.  That is, a processor alone cannot be relied upon for performing all recited steps/functions/operations, without involving at least in combination of a memory/storage.
 	Regarding the rejection of claims 1-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for failing to comply with the written description requirement, the applicants merely argued that the specification contains adequate written description by referring to Figs. 2 and 5, and paragraphs [0037], [0042]-[0043], [0064]-[0066].  The examiner again respectfully disagrees since according to paragraphs [0064]-[0066], it is whether the request pertains to an uplink connection, a downlink connection, or both is determined first (step 510), then the network and/or satellite information is analyzed (step 515), and then an uplink connection, a downlink connection or both are selected (the arrows below step 515), which are completely different from the claimed steps of “analyzing, by the network device, information pertaining to a satellite network and a radio access network”, “selecting, by the network device based on the analyzing, at least one of an uplink connection or a downlink connection”.  Furthermore, the final step of “configuring, by the network device, the at least one of the uplink connection or the downlink connection via the satellite network and the radio access network and between an end device and a second network device that provides the application service” could not be found in any part of the original specification.
 	In view of the above reasoning, the examiner believes that the objection to the specification and the rejections under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, all should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465